Exhibit 10.26 SHARE PLEDGE AGREEMENT This Share Pledge Agreement (this "Agreement") has been executed by and among the following parties on February 3, 2011 in Beijing, the People's Republic of China ("China" or the "PRC"): Party A: America Arki (Fuxin) Network Management Co., Ltd. (hereinafter "Pledgee") Address: No.1, Electricity Station, Hongshu Road, Taiping District, Fuxin Party B: Gao Fei (hereinafter "Pledgor") ID No.: 210802197904074019 Party C: America Arki Networkservice Beijing Co., Ltd.
